906 CERTIFICATION OF CERTIFYING OFFICER CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report On Form 10-K of Spartan Business Services Corporation for the Year Ended August 31, 2009 I, Molly Blaszczak, Chief Executive Officer and Chief Financial Officer of Spartan Business Services Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Yearly Report on Form 10-K for the year ended August 31, 2009 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Yearly Report on Form 10-K for the year ended August 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of Spartan Business Services Corporation Dated:December 21, 2009 SPARTAN BUSINESS SERVICES CORPORATION By: /s/ Molly Blaszczak Chief Executive Officer and Chief Financial Officer
